Citation Nr: 0009673	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a transurethral resection (TUR) of the prostate and bladder 
neck with a history of an atonic bladder and kidney stones.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a disability 
manifested by inner ear trauma, other than Meniere's Disease.

4.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to March 
1950, and from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 1997, the Board remanded issues numbered one and 
two listed on the front page of this decision to the RO for 
additional development, to include a VA examination.  That 
development has been completed and the case has returned to 
the Board.  

Issue number one will be addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
impotence and a disability manifested by inner ear trauma, 
other than Meniere's Disease are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  The preponderance of the evidence shows that bilateral 
hearing loss did not have its onset during service; and that 
it is not etiologically related to or aggravated by his 
service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
impotence and a disability manifested by inner ear trauma, 
other than Meniere's Disease are not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by service nor is it due to or the proximate result of the 
service connected tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

General Laws and Regulations

The veteran is seeking service connection for impotence, a 
disability manifested by an inner ear trauma, other than 
Meniere's Disease, and for bilateral hearing loss, to include 
as secondary to service-connected tinnitus.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the claims for impotence and for 
a disability manifested by an inner ear trauma, other than 
Meniere's Disease are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

1.  Impotence

The veteran contends, in essence, that he is impotent because 
of a TUR of the prostate and bladder during service in 
January 1952.  While service medical records reflect that the 
veteran underwent the forgoing operation, there is no 
evidence of impotency or loss of use of a creative organ as a 
result thereof.  After the operation, the veteran was 
asymptomatic and returned to full duty.  An August 1953 
examination for discharge report reflects that the veteran's 
genitourinary system was normal.  

The appellant in March 1995 reported that he had three 
children.

Numerous post-service private and VA medical records, dating 
from 1976 to 1998, reflect that the veteran first complained 
of impotence in the early 1990's.  In August 1991, he was 
diagnosed with a possible ejaculatory duct obstruction.  A 
March 1992 VA outpatient reports reflects that the veteran 
complained of having short-lived erections.  A July 1993 VA 
examination report reflects that the veteran reported a 
history of a TUR of the prostate with secondary impotence.  A 
May 1994 VA appointment note reflects that the examiner found 
the veteran to have remained potent and fertile despite his 
genitourinary trauma.  The veteran indicated that he had 
erections, but that he had a loss of sensation in his penis 
with painful ejaculation.  The examiner indicated that he 
could find little from a genitourinary standpoint which would 
warrant intervention.  A November 1995 VA treatment report 
reflects a diagnosis of impotence.  

A December 1993 VA hospitalization report is pertinent for 
revealing a history of three prior cerebrovascular accidents.  

A May 1997 VA examination report reflects that the veteran's 
extensive genitourinary history was reported in detail by the 
examining physician.  It was noted by the examiner that the 
veteran was a poor historian and that it was difficult to 
elucidate a history.  The veteran indicated that he had all 
or partial impotence.  The examiner indicated that the 
veteran's impotence was probably permanent if an  artificial 
means of creating an erection was not implemented.  In 
summary, it was the examiner conclusion that the veteran's 
impotence was of an unknown etiology, and that it was 
probably multi-factorial in nature and not related to the 
appellant's 1952 surgery.  

As noted above, in order to establish a well-grounded claim, 
there must be competent evidence of the existence of a 
current disability, and competent evidence linking the 
current disorder to service.  Caluza, 7 Vet. App. at 506.  As 
the only competent evidence pertaining to the etiology of the 
appellant's impotence is the negative May 1997 VA 
examination, the appellant's claim for service connection for 
impotence must be denied as not well grounded.  The veteran's 
October 1995 hearing testimony with respect to this issue 
does not constitute the competent medical evidence of a nexus 
because he does not possess the necessary competence to offer 
an opinion which requires specialized medial knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the 
veteran's own statements and sworn testimony are insufficient 
to well ground this claim. 

2.  A disability manifested by inner ear trauma, other than 
Meniere's Disease

In a February 1997 decision, the Board denied service 
connection for Meniere's Disease.  The veteran was notified 
of the Board's decision, and he has not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for Meniere's Disease.  Instead, the veteran 
submitted a claim for service connection for inner ear 
trauma.  The veteran contends that service connection should 
be granted for inner ear trauma because he was exposed to 
recurrent acoustic trauma in service.  For example, he 
maintains that he was close to a tank canister when it 
exploded.  While service medical records reflect that in 
September 1951, the veteran was exposed to an exploding .30 
caliber machine gun which caused deafness and tinnitus in the 
left ear, there was no evidence of any inner ear trauma.  
Indeed, at that time, an examination of both tympanic 
membranes was normal.  An August 1953 examination for 
separation report reflects that the veteran's ears were 
normal.
 
Moreover, post-service VA and private treatment records, 
dating from 1976 to 1998, are silent with respect to any 
evidence showing that the veteran currently has a disability 
manifested by inner ear trauma.  Indeed, during VA 
examinations, conducted in January and February 1998, the 
veteran's eardrums were noted to have been normal.  There was 
no evidence of any inner ear trauma.  In short, no medical or 
other competent evidence showing that the appellant currently 
has a disability manifested by inner ear trauma, other than 
Meniere's Disease, has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's October 1998 hearing testimony with respect to 
this issue does not constitute the competent medical evidence 
of a nexus.  As was the case above, he does not possess the 
necessary competence to offer an opinion which requires 
specialized medial knowledge.  Espiritu.  Hence, the 
veteran's own statements and sworn testimony are insufficient 
to well ground this claim. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a disability manifested by inner ear 
trauma, other than Meniere's Disease, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

3.  Bilateral Hearing Loss

Factual background

Service medical records reflect that in September 1951, the 
veteran was exposed to an exploding .30 caliber machine gun 
which caused deafness and tinnitus in the left ear.  The 
veteran's hearing was noted to have cleared up, and 
examination of both tympanic membranes revealed normal 
findings.  An August 1953 examination for separation from 
service reflects that the veteran's ears were normal, and 
that whispered and spoken hearing voice was 15/15, 
bilaterally. 

Post-service VA and private medical evidence, dating from 
1976 to 1998, reflect that the veteran has hearing loss for 
VA compensation purposes in accordance with 38 C.F.R. 
§ 3.385.  A June 1983 report, submitted by Stanley E. 
Thawley, M.D., Associate Professor at Washington University 
in St. Louis, Missouri, reflects that the veteran reported 
having poor hearing after he was exposed to a loud gun 
explosion during service in the early 1950's.  The veteran 
complained of constant tinnitus in both ears and of poor 
hearing, which was worse in the left ear than in the right 
ear.  Dr. Thawley diagnosed the veteran as having bilateral 
neurosensory hearing loss for many years associated with 
bilateral constant tinnitus for many years.  

VA medical reports, dated in the 1990's, reflect that the 
veteran continued to seek treatment for bilateral hearing 
loss and tinnitus.  During a July 1993 VA ear, nose and 
throat examination, the veteran was diagnosed as having 
bilateral neurosensory hearing loss with constant tinnitus 
since the early 1950's.  

During a January 1998 VA audiological examination, the 
veteran indicated that he had sustained a left perforated 
eardrum and related ear infections as a result of a military 
explosion at Fort Knox in 1951.  The examiner indicated that 
he had reviewed the record and that it was clearly documented 
that the veteran had experienced an explosion of a .30 
caliber machine gun in September 1951 which caused deafness 
and left sided tinnitus.  The examiner related that the 
veteran's hearing cleared up and that his eardrums were 
intact.  The appellant was noted to have had no difficulty 
with his hearing at separation from service in August 1953.  
The examiner also reported that the veteran had post-service 
noise exposure (i.e., pilot training and factory work), and 
that that would help explain a bilateral hearing loss as 
opposed to only a unilateral hearing loss.  After a complete 
review of the claims file, to include the veteran's service 
reports, the examiner that there was no casual or definite 
relationship between the appellant's current hearing loss to 
service, to include as secondary to tinnitus, and to find 
such a relationship with any degree of audiological certainty 
would be speculative. 

Analysis

The Board finds that this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, upon examination of the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran is seeking service connection for hearing loss 
that he claims is due to acoustic trauma experienced in 
service and also as secondary to the service-connected 
tinnitus.  As noted above, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
established if sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 38 
C.F.R. § 3.303(d) (1999).

While the veteran's service medical reports show that in 
September 1951, the appellant was exposed to an exploding .30 
caliber machine gun which caused deafness and tinnitus in the 
left ear, the appellant's hearing was noted to have been 
cleared up and an examination of both tympanic membranes was 
normal.  The veteran's hearing test at separation was 15/15.  
The first documented evidence of a complaint of hearing loss 
is contained in the treatment records from Dr. Thawley which 
showed the veteran seeking an evaluation for his hearing loss 
in 1983, 30 years after service.  At that time, Dr. Thawley 
recorded the veteran's history of acoustic trauma to the ears 
during service, and entered a diagnosis of bilateral 
neurosensory hearing loss for many years associated with 
bilateral constant tinnitus for many years.  No basis for the 
opinion was provided.  

In contrast, after a complete review of the claims folder to 
include the veteran's service medical records, the VA 
audiologist in February 1998 unequivocally stated that there 
was no relationship between the veteran's hearing loss to 
service, to include secondary to tinnitus, especially in 
light of the appellant's post-service noise exposure and 
hearing loss in both ears as opposed to the one ear as noted 
in 1951.  The examiner further commented that no causal 
relationship with any degree audiological certainty could be 
found between the veteran's bilateral hearing loss and 
tinnitus and that to do so would be speculative.  

The Board has considered the veteran's statements and October 
1998 hearing testimony with respect to his claim for service 
connection for bilateral hearing loss on both a direct basis 
and secondary to tinnitus.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..." Espiritu.  Causative 
factors of a disease amount to a medical question; only a 
physician's opinion would be competent evidence. Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).

The 1983 opinion of Dr. Thawley is viewed in context with the 
treatment he provided to the veteran and serve to well-ground 
his claim.  However, the Board finds that the January 1998 VA 
medical opinion is more persuasive on the issue of service 
connection for bilateral hearing loss, to include as 
secondary to the service-connected tinnitus.  See Guerreri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (it is within the 
province of the Board to assess the credibility and weight to 
be attached to medical evidence).  In that regard, the Board 
finds that Dr. Thawley appears to have formed a conclusion 
based solely on the veteran's report of his own history, and 
not based on documented findings.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (information recorded by a medical 
examiner unenhanced by any additional medical comment does 
not constitute competent medical evidence).  There is no 
indication that Dr. Thawley in 1983 reviewed the veteran's 
service medical records or other medical evidence of record, 
but based his opinion solely on history provided by the 
veteran.

Contrary to Dr. Thawley's opinion, in the more recent 
February 1998 VA examination report, the examiner indicated 
that he had reviewed the veteran's service medical records 
and claims folder.  In the body of that report the examiner 
made references to information in the veteran's past medical 
records, including the appellant's post-service noise 
exposure.  The Board finds that the audiologist's opinion is 
more probative, as it is based on a complete review of the 
veteran's past and present medical condition, and contains 
thorough reasons in support of the conclusion that there was 
no relationship between any bilateral hearing loss and either 
the September 1951 incident or tinnitus.

Finally, as there is no evidence that the veteran developed 
sensorineural hearing loss to a degree of 10 percent or more 
within a year of discharge from service, service connection 
for hearing loss on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

In short, as set forth above, the preponderance of the 
evidence is against a finding that bilateral hearing loss is 
related to the veteran's military service or to his service-
connected tinnitus.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to this issue is denied.


ORDER

Service connection for impotence, a disability manifested by 
inner ear trauma, other than Meniere's Disease, and for 
bilateral hearing loss, to include as secondary to the 
service-connected tinnitus is denied.  


REMAND

The veteran contends that his residuals of a TUR of the 
prostate and bladder neck are more severely disabling than 
the current 20 percent evaluation reflects.  In this regard, 
while the veteran was last examined by VA in May 1997, in 
November 1998 he reported having to self catheterize himself 
three times a day and that he was having reoccurring urinary 
tract infections with the passing of blood clots.  In light 
of the veteran's assertions of an increase in the severity of 
the aforementioned disability, the Board is of the opinion 
that an additional VA examination is necessary prior to final 
appellate review of the appellant's claim for an increased 
evaluation.  The duty to assist the veteran includes 
providing him with a thorough and contemporaneous medical 
examination.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). 
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
both VA and private who have treated or 
evaluated him for symptoms related to his 
residuals of TUR of the prostate and 
bladder neck since May 1997. After 
obtaining the necessary releases, the RO 
should request copies of any previously 
unobtained treatment records for 
association with the claims folder.  The 
Board is particularly interested in 
securing clinical evidence supporting the 
pathology reported in the veteran's 
November 1998 statement.

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA genitourinary 
examination to assess the current 
severity of his TUR of the prostate and 
bladder neck.  All clinical findings 
should be clearly set forth in the 
examination report.  Additionally, the 
examiner should specify the severity 
thereof in terms of what is called for 
pursuant to the provisions of 38 C.F.R. § 
4.115(a), Diagnostic Codes 7512 and 7527 
(1999); 38 C.F.R. § 4.155a, Diagnostic 
Codes 7512 and 7526 (1993).  That is, the 
examiner must discuss voiding 
frequencies, the frequency of any urinary 
tract infection, the need for any 
hospitalization due to infection, the use 
and frequency of changing of any 
absorbent materials; and the use or non 
use of any catheters.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report must 
be typed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim of 
entitlement to an increased evaluation 
for a TUR of the prostate and bladder 
neck with a history of an atonic bladder 
and kidney stones.

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a Supplemental 
Statement of the Case.  They should be given the opportunity 
to respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until otherwise notified. The purpose of 
this remand is to procure clarifying data and to ensure due 
process of law.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



